Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following claim include limitations that are outside of the scope of the claimed invention itself and therefore do not limit the scope of the claimed invention.  The examiner has italicized and underlined the portions of the claims that do not limit it’s scope. 
Claim 1. A condition-based method for displaying digital content, comprising: receiving a location data and a user identification from an application program executed in a user device; determining a geographic range according to the location data; querying a content database according to the geographic range and the user identification so as to acquire one or more location-based or personalized digital contents that match a user preference within the geographic range; obtaining one of the digital contents that records a priority-processing instruction from the one or more location-based or personalized digital contents that match the user preference within the geographic range; and transmitting the one or more linking data with respect to the one or more location-based or personalized digital contents to the user device, wherein the application program is configured to mark a plurality of linking icons for each of the digital contents, and prioritize displaying the linking icon of the digital content that records the priority-processing instruction. (The examiner notes that any claims dependent on claim 1 that are directed towards the user device and the application program do not limit the scope of the claimed invention as the scope of invention, as currently claimed, encompasses only those function performed by the device that receives the location data and the user identification)
Claim 16. A computer-readable storage, which is a storage device of a user device, storing an application program, wherein the application program is executed by a processor of the user device for performing steps of: generating a location data and transmitting the location data and a user identification to a serving system, wherein the serving system determines a geographic range according to the location data and queries a content database according to the user identification, so as to acquire one or more location-based or personalized digital contents that match a user preference within the geographic range; afterwards, the serving system determines whether or not any of the one or more location-based or personalized digital contents records a priority-processing instruction; receiving one or more linking data with respect to the one or more location-based or personalized digital contents from the serving system and the application program marking corresponding linking icons of the one or more digital contents; and when the one or more location-based or personalized digital content records the priority-processing instruction, the linking icons of the digital contents recording the priority-processing instruction being displayed with a high priority. (The examiner notes that any claims dependent on claim 16 that are directed towards the serving system do not limit the scope of the claimed invention as the scope of invention, as currently claimed, encompasses only those function performed by the application program executed by the processor of the user device)

The following claims include optional and/or contingent limitations that do not limit the scope of the claims.  As per MPEP 2111.04, claim scope is not limited by claim language that suggests but does not require a step to be performed.  The examiner has italicized and underlined the optional and/or contingent limitations bellow.
Claims 2, 5, 7, 11, 13, and 15: the condition-based method according to claim 1, the condition-based method according to claim 4, the condition-based method according to claim 6, the system according to claim 10, the system according to claim 12, and the system according to claim 14, wherein, when two or more digital contents having the priority-processing instruction are obtained within the geographic range, a ranking there-between is determined according to an auction result. (This limitation, as currently written, is optional as it would only occur if two or more digital contents having the priority-processing instruction are obtained within the geographic range.  However, the claim does not require the obtaining of two or more digital contents having the priority-processing instruction within the geographic range)
Claims 3-4 and 12: The method according to claim 1, and the system according to claim 10, wherein, when a plurality of digital contents that match the user preference are obtained by querying the content database within the geographic range, the linking icons of the plurality of digital contents are displayed according to a sorting result in accordance with the user preference, and the priority-processing instruction is configured to set up weights of priority of displaying the digital contents within the geographic range by a serving system; and the application program magnifies or marks the linking icon of the digital content that records the priority-processing instruction, and a recommendation message is displayed with the linking icon.(The examiner notes that these limitations, as currently written, are optional and therefore does not limit the scope of the claim because it would only occur if a plurality of digital contents that match the user preference are obtained by querying the content database within the geographic range.  However, the claim scope only requires obtaining one of the digital contents that records a priority-processing instruction from the one or more location-based or personalized digital contents that match the user preference within the geographic range.)
Claim 16. A computer-readable storage, which is a storage device of a user device, storing an application program, wherein the application program is executed by a processor of the user device for performing steps of: generating a location data and transmitting the location data and a user identification to a serving system, wherein the serving system determines a geographic range according to the location data and queries a content database according to the user identification, so as to acquire one or more location-based or personalized digital contents that match a user preference within the geographic range; afterwards, the serving system determines whether or not any of the one or more location-based or personalized digital contents records a priority-processing instruction; receiving one or more linking data with respect to the one or more location-based or personalized digital contents from the serving system and the application program marking corresponding linking icons of the one or more digital contents; and when the one or more location-based or personalized digital content records the priority-processing instruction, the linking icons of the digital contents recording the priority-processing instruction being displayed with a high priority. (The examiner notes that this limitation, as currently written, is optional and therefore does not limit the scope of the claim because it would only occur if the one or more location-based or personalized digital content records the priority-processing instruction.  However, the claim never requires such a recording to occur.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 10, and 16 recite “querying a content database according to the geographic range and the user identification so as to acquire one or more location-based or personalized digital contents that match a user preference within the geographic range”. One or ordinary skill in the art would realize that the query being made includes both the geographic range and the user identifier.  However, one of ordinary skill in the art would also realize that providing just this information to a database is not likely to result in obtaining location-based or personalized digital contents that match a user preference within the geographical range.  In order to obtain such a result the database would need to be a specific type of database that stored at least the user ID with associated preferences, wherein the preferences are somehow associated with specific content that has been assigned to a geographical range.  Given the specific type of database required to provide such digital content in response to the query, it is impossible for one of ordinary skill in the art to determine the metes and bounds intended by this limitation.  Does the applicant intend the database to be part of the scope of the claim itself? If so, then how did the database of the claimed invention get the user preferences, the digital content, and the association between the digital content and a geographic range? How does the database match the user preferences with the digital content and the geographic range? If the applicant intends the database and its functionality to be part of the claimed invention, then there are a significant number of additional steps that would need to be added to the claim limitations in order for one of ordinary skill in the art to understand the metes and bounds of the claim.  Perhaps, the applicant expects that the database is to be outside the scope of the claim and is admitting that such databases exist and that their invention merely sends a query with the received user identification and determined geographic range to such an admitted database, and that the act of sending such a query inherently would result in acquiring one or more, thus the prior art would only need to disclose the querying of the database and obtaining a result. As such it is clear that the limitation “querying a content database according to the geographic range and the user identification so as to acquire one or more location-based or personalized digital contents that match a user preference within the geographic range” fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  Dependent claims 2-9, 11-15, and 17-20 fail to correct the deficiency of the claims from which they depend and as such are rejected by virtue of dependency.
Additionally, Independent claims 1, 10, and 16 recite “transmitting the one or more linking data with respect to the one or more location-based or personalized digital contents to the user device”. There is no antecedent basis to the claimed “the one or more linking data”. The claim never appears to obtain, determine, or generate “one or more linking data”, much less provide any indication as there being any type of association between the “one or more linking data” and the obtained “one or more location-based or personalized digital content”.  Without some indication as to how linking data is obtained and the determining of some type of association between the two, one or ordinary skill in the art would not be able to understand how the invention can “transmitting the one or more linking data with respect to the one or more location-based or personalized digital contents to the user device”.   As such it is clear that the limitation “transmitting the one or more linking data with respect to the one or more location-based or personalized digital contents to the user device” fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  Dependent claims 2-9, 11-15, and 17-20 fail to correct the deficiency of the claims from which they depend and as such are rejected by virtue of dependency.
Furthermore, Independent claims 1, 10, and 16 recite “the application program marking corresponding linking icons of the one or more digital contents”. Based on the claim limitations, as currently written: the application program resides on the user device; and the one or more linking data with respect to the one or more location-based or personalized digital contents has been transmitted from the server system and received by the user device.  Thus, the only thing received by the user device is “the one or more linking data”.  There is no indication that this “linking data” contains any type of “linking icons” and there is no indication that the application program has received any information regarding the one or more digital contents. As such, one of ordinary skill in the art would not be able to understand how the applicant’s invention can “mark a plurality of linking icons for each of the digital contents”.  Where did these linking icons come from? Are the linking icons part of the linking data that is received from the server system? Are they perhaps native icons that reside in the application program that are intended to be applied to the one or more digital contents? If so, how can the application apply any icons to the one or more digital contents if it has never received the one or more digital content?  Is the marking done randomly or is there some specific way in which a linking icon is matched up with one or more content items? Is the marking based on some type of association between the “linking data” and the “linking icon”?  If there is an association is the association determined by the server system prior to the transmitting or does the application program use the linking data to determine associations between linking icons and digital contents?  It is clear from the questions above, that one of ordinary skill in the art would not be able to determine the exact metes and bounds of the limitation “the application program marking corresponding linking icons of the one or more digital contents”. As such, the limitation fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  Dependent claims 2-9, 11-15, and 17-20 fail to correct the deficiency of the claims from which they depend and as such are rejected by virtue of dependency.
Finally, Independent claims 1, 10, and 16 recite “prioritize displaying the linking icon of the digital content that records the priority-processing instruction”. “give priority to displaying the linking icon of the digital content that records the priority-processing instruction”, and “the linking icons of the digital contents recording the priority-processing instruction being displayed with a high priority” respectively. One of ordinary skill in the art would not be able to determine the applicant’s intended metes and bounds of this limitation. Based on the claims as currently written the server system:
acquires one or more location-based or personalized digital contents that match a user preference within the geographic range; and
obtains one of the digital contents that records a priority-processing instruction from the one or more location-based or personalized digital contents that match the user preference within the geographic range.
In the case of a single digital content, which is within the scope of the claim, the digital content acquired must also have a priority-processing instruction.  Then the linking data with respect to this single digital content is transmitted to the user device.  Thus, as there is only a single digital content, it will be displayed and as such is prioritized for display regardless of any type of priority-processing instruction. Thus, one of ordinary skill in the art would not understand how the application can perform any type of prioritizing.  Perhaps, the applicant intends the prioritizing to only occur if there are two or more digital contents transmitted. Perhaps, the applicant’s invention would actually perform the prioritizing process regardless of the fact that it would provide no benefit. Perhaps, the applicant’s invention intends to skip the prioritizing when there is only a single digital content and the prioritizing is optional.
In the case of two or more digital contents it gets even more confusing to one of ordinary skill in the art.  Given that content A and content B are both acquired in the acquiring step, then to obtaining step would require that one of these content have a priority-processing instruction. For the sake of explanation, I will assume that content B has a priority-processing instruction and content A does not.  The transmitting step requires that one of the acquired content items be transmitted. The transmitting step has no apparent relationship with the obtaining step and relies solely on the content items acquired.  As such, the claim is broad enough that content A (the content item without a priority-processing instruction) is transmitted to the user device. Thus, it would be impossible to perform the steps of “prioritize displaying the linking icon of the digital content that records the priority-processing instruction”. “give priority to displaying the linking icon of the digital content that records the priority-processing instruction”, and “the linking icons of the digital contents recording the priority-processing instruction being displayed with a high priority” as content A has no priority-processing instruction. As per MPEP 2111.04, claim scope is not limit by claim limitations that suggest but do not require a step to be performed.   In the instant case, as there is at least one option in which the “prioritize displaying the linking icon of the digital content that records the priority-processing instruction”. “give priority to displaying the linking icon of the digital content that records the priority-processing instruction”, and “the linking icons of the digital contents recording the priority-processing instruction being displayed with a high priority” would not occur, the claim limitation cannot be said to require the steps to occur and as such are considered optional and not limiting to the scope of the claim.  Did the applicant intend for this limitation to be optional and non-limiting the scope of the claim or did the applicant intend that prioritization be required to occur? If the intend was that it is required, then does the invention perform the prioritization even when the is a single content? Does the applicant intend the claim to require transmitting at least two content items, one of which must have a prioritization-processing instruction? Does the applicant intend the claim to require all transmitted content have a prioritization-processing instruction? If so, is there more than a single type or prioritization-instruction or just a single instruction? How does the application program use the prioritization-instructions to perform a prioritization? As such, the limitations fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  Dependent claims 2-9, 11-15, and 17-20 fail to correct the deficiency of the claims from which they depend and as such are rejected by virtue of dependency.
Claims 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 20 recite: “wherein the serving system determines the geographic range according to the location data and also based on a browsing range initiated by the application program executed in the user device”. One or ordinary skill in the art would not be able to determine how the “serving system” can determine the geographic range according to the location data and “also based on a browsing range initiated by the application program executed in the user device”.  Neither claims 8 and 20 nor claims 1 and 16-20 from which they depend disclose the application program providing any type of information that could be considered browsing range to the serving system.  Without obtaining some type of browser range information, it would appear to one of ordinary skill that it would be impossible for the “serving system” to determine a geographic range based on “a browsing range initiated by the application program executed in the user device” and the location information. The only information received, by the server system and from the browser application, appears to be location data and a user identifier. As both the location data and browsing range are claimed as being used, by the server system, to determine the geographic range, one of ordinary skill in the art could not conclude that the “browser range” is one type of data included in the “location data”.  Thus, it is clear, that the claims are indefinite.  
Furthermore, even if the receipt of the browsing range was claimed, one of ordinary skill in the art would not be able to determine how the applicant’s invention uses both the location data and the browsing range to determine the geographic range.  The applicant’s specification provides no disclosure of using both the location data and the browsing range to determine a geographic range.  Instead, the applicant’s specification always mentions “a geographic location or a geographic range (latitude and longitude)” obtained from an application such as a browser program in the alternative.  For example: 
Paragraph 25 discloses the user manipulating an electronic map displaying in a browser to determine a geographic range defined by a latitudinal and longitudinal range and sending this geographic range to the server system. Thus, in this example the server system does not actually determine a geographic range, the range is determined by the user and received by the server system, and the actual location data was never sent to the server. 
Paragraph 33 discloses the user selecting a geographic range represented by a thumbnail, wherein it appears that the browsing page must have generated the geographic range thumbnails. Thus, it appears that the server system would not have determined the geographic range in this example, because the browsing page would have generated the possible geographic range thumbnails and the user determines the actual range by selecting a thumbnail. 
Paragraph 44 disclose that as the user browses the content of an electronic map, the serving system gathers browsing records that can include a geographic location or a geographic range (latitude and longitude) not does not disclose obtaining both the geographic location and the geographic range. Thus, the geographic range is received but not determined by the server system, additionally it would not support receiving both location information and browsing range data as they are recited in the alternative. 
Paragraphs 46-47 disclose the server system receiving position data and providing digital contents within a geographic range according to the positioning data (thus, it would appear that the paragraphs might support determining a geographic range according to the positioning data, but would not support determining the geographic range based on both the positioning data and the browsing range.
Paragraph 49 discloses the server system obtaining location data and obtaining digital content that corresponds to the geographic range browsed by the user. Thus, it might suggest that the server system can determine a geographic range based on location data, but does not support making such a determination based on the location data and the “browsing range”.
Paragraph 52 discloses the server system using a geographic range browsed by the user and a display range, both of which are received from a user device, to obtain location data. Thus, this paragraph does not support the server system determining a geographic range, instead the geographic range is received.
Paragraphs 59-60 discloses the browser program generating location information according to the geographic location browsed, by displaying a map of a geographic range according to a geographic location, and transmits the location information to the serving system, wherein the location information presents a longitude and latitude of a central location of the geographic range, which is then used by the server system to determine the geographic range. Thus, these paragraphs support the server system being able to determine a geographic range based on receipt of location information comprising a latitude and longitude of a central point, but does not support using both the location data and browsing range to determine a geographic range.
Paragraph 60-61 discloses the server system determining a geographic range based on a browsing range.  However, it appears that in order to determine the geographic range, the user first much browse a specific geographic location on an electronic map, and the browser transmits either the geographic location or a related range to the server system.  Thus, the paragraph only supports the server system determining the geographic range based on a browsing range or a browsing geographic location, but does not support determining the geographic range based on both the location data and the browsing range.
Thus, it is clear that the applicant’s specification does not provide any information regarding how the server system might utilize both the location data and the browsing range to determine a geographic range.  As the original claims, specification, abstract, and drawing are part of the original disclosure, there is not lack of support in the disclosure for limitation, but it would not be possible for one ordinary skill in the art to determine how the server system of the applicant’s invention is able to determine a geographic range based on both the location data and the browsing range, or even what the applicant even means by the term “browsing range”, given that the term “browsing range” is mentioned only once in the specification in paragraph 61, and an example of browsing is given in paragraph 60.  However, it appears that the related range of the map that is browsed would be synonymous with the geographic range that would need to be determined. Thus, why would the server system need to determine a geographic range if it has already received said range? Does the applicant intend for there to be difference between these two ranges? If so, how would one determine such a difference?  As such it is clear that the claims are indefinite.  Given the information found in the applicant’s specification, and in an effort to further the prosecution of the case, the examiner is going to interpret the limitation in the following manner: wherein the geographic range is determined according to the location data or a browsing range initiated by the application program executed in the user device.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18-19 depend from claim 17.  Claim 17 recites: The computer-readable storage according to claim 16, wherein
the application program initiates a graphical user interface using an electronic map as a background, the linking data of the digital contents indicates the linking icons shown on the electronic map, 
the application program magnifies or marks the linking icon of the digital content that records the priority-processing instruction, and 
a recommendation message is displayed with the linking icon.  
However, claim 18 merely restates step (b) above without providing any further limitations and claim 19 merely restates step (c) above without providing any further limitations.  As such, it is clear that claims 18-19 fail to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Independent claim 16 is directed to a computer-readable storage which is considered a “signal per se”.  Computer-readable storage, under the broadest reasonable interpretation covers an ineligible signal per se unless defined otherwise in the application as filed. The examiner can find no specific definition in the applicant’s specification for the term “computer-readable storage” and as such is ineligible unless it is amended to avoid the ineligible signal embodiment.  While the claim states that the “computer-readable storage is a storage device of a user device”, the specification provides an example of a “storage device” being a database on page 9, line 1, which mean that the device does not have to be a physical apparatus. Additionally, the specification does not provide a definition of a “storage device”.  The broadest reasonable interpretation of a “storage device” that is not required to be a physical apparatus would include signal/carrier waves as data can stored in a signal.  Thus, amending the claims to recite a “computer-readable storage device” would not overcome the rejection.  Additionally, the examiner notes that amending the claim to recite a “computer-readable storage media” or “computer-readable storage medium” would not overcome the rejection because the applicant’s specification does not provide a definition for these terms either.  Absent a definition in the applicant’s specification, the broadest reasonable interpretation of “computer-readable storage media” or “computer-readable storage medium” includes signal/carrier waves.  Dependent claims 17-20 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.  The examiner suggests amending the claims to recite “non-transitory computer-readable storage medium”.  Such an amendment would overcome the rejection.
Claims 1-20 (assuming that claims 16-20 are amended as suggested above) are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 10, and 16 recite(s) the following abstract idea: 
A first application program configured to:
generating a location data 
transmitting the location data and a user identification and
A second application performing a condition-based method for displaying digital content, wherein the condition-based method includes:
receiving the location data and the user identification from an application program; 
determining a geographic range according to the location data; 
querying a content database and user database according to the geographic range and the user identification so as to acquire one or more location-based or personalized digital contents that match a user preference within the geographic range; 
obtaining one of the digital contents that records a priority-processing instruction from the one or more location-based or personalized digital contents that match the user preference within the geographic range; and 
transmitting the one or more linking data with respect to the one or more location-based or personalized digital contents to the application of the user, and
the first application program further configured to: 
mark a plurality of linking icons for each of the digital contents, and 
prioritize displaying the linking icon of the digital content that records the priority-processing instruction with a high priority. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, transmit the tailored content, and display the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a user device comprising a processor and a computer-readable storage medium, a serving system database and a content database. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a user device comprising a processor and a computer-readable storage medium, a serving system database and a content database to perform the claimed functions amounts to no more than mere instructions to apply the exception using two generic computers in communication with each other.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires general-purpose computers (as evidenced from Figure 1, Page 10, line 5-9, and Page 19, lines 14-15); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
transmitting, by an application program, the location data and a user identification to a serving system;
receiving, by a serving system having a user database and a content database performing a condition-based method for displaying digital content, a location data and a user identification from an application program executed in a user device; 
querying (transmitting) a content database according to the geographic range and the user identification so as to acquire (receiving) one or more location-based or personalized digital contents that match a user preference within the geographic range; 
obtaining (receiving) one of the digital contents that records a priority-processing instruction from the one or more location-based or personalized digital contents that match the user preference within the geographic range; and 
transmitting the one or more linking data with respect to the one or more location-based or personalized digital contents to the user device. 
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-9; 11-15 and 17-20 appear to merely further limit the abstract idea by further limiting the optional limitation regarding the number of digital contents obtain and transmitted and how prioritization occurs which is considered part of the abstract idea (Claims 2, 5, 7, 11, 13, and 15); further limiting the optional limitation regarding the number of digital contents obtained, the priority processing instructions, and how the marking is performed which is considered part of the abstract idea (Claims 3-4 and 12); adding a limitation regarding a fee being paid for obtaining the priority-processing instruction which is considered to be part of the identified abstract idea (Claims 6 and 14); further limiting the way in which the determination of the geographic range is performed which is considered part of the abstract idea (Claims 8 and 20) and further limits the abstract idea by adding a generic graphical user interface, further limiting the linking data, and further limiting the marking and displaying which is considered part of the abstract idea (Claims 9 and 17-19) and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch (PGPUB: 2014/0278987).

Claims 1, 10, and 16: A condition-based method for displaying digital content, a system, and a computer-readable storage, comprising:
An application program, stored on a computer-readable storage medium, being executed by a processor (Paragraph 333: the mobile device has a CPU and memory; (Paragraph 338: software performing the claimed functions runs on the mobile device) and performing the steps of:
generating a location data (Paragraph 333: the mobile device receives GPS signals and determines its location); and
transmitting the location data and a user identification to a serving system (Paragraph 334: the mobile device sends the location information to a remote server; and Paragraph 339: A user profile (or information to identify a user profile stored on a remote server) may also be transmitted to associate the location information with a particular user); and
a serving system having a user database and a content database (Paragraph 334: the remote server stores location information associated with a mobile device; Paragraph 339: the remote server stores a user profile; Paragraph 342: the remote server stores determined preferences of the user such a frequently businesses; Paragraph 352: the remote server has a database of targeted content that includes business locations and information) performing a condition-based method for displaying digital content, wherein the condition-based method includes:
receiving a location data and a user identification from an application program executed in a user device (Paragraph 334: the remote server receives the location information to a remote server; and Paragraph 339: A user profile (or information to identify a user profile stored on a remote server) may also be received to associate the location information with a particular user); 
determining a geographic range according to the location data (Paragraph 337: the location information of the mobile device is sent to the system and compared with information describing the perimeters of business locations; Paragraph 366: where the mobile device is stationary ads or other targeted content may appear based upon the radius or based upon the current perimeter of the map view of on the mobile device; Paragraph 360: when the user is moving slowly a narrow area determined and used for selecting targeted content, when the user is moving more quickly a wider area is selected); 
querying a content database according to the geographic range and the user identification so as to acquire one or more location-based or personalized digital contents that match a user preference within the geographic range (Paragraph 351: the current location information and user route history are used to predict the anticipated path; Paragraph 352: the anticipated path is referenced against a database of targeted content that includes business locations and information in order to determine if there is any content of interest to the user along the anticipated path; Paragraph 365: the targeted content is based on various factors including the anticipated route, businesses within a radius or perimeter of the user; the types of business that the user visits, and a user profile that details search trends or interest of the user; and a status of the user such as hungry or going to get coffee; Paragraph 395: the user is able to provide filters for the types of business locations that are displayed on the map); 
obtaining one of the digital contents that records a priority-processing instruction from the one or more location-based or personalized digital contents that match the user preference within the geographic range (Paragraph 375: preference (priority) may be given to content in the direction of travel; Paragraph 396: only content satisfying the user filters are obtained and displayed on the map; Paragraph 417: content producers prioritize the types of recipients for the content by providing targeting instructions; Paragraph 363: when determining the information displayed on the screen, including targeted content, the businesses hours of operation and the current time are used for prioritizing); and 
transmitting the one or more linking data with respect to the one or more location-based or personalized digital contents to the user device (Paragraph 365: the targeted content is transmitted to the user of the mobile device), and
the application program executed in a user device configured to 
mark a plurality of linking icons for each of the digital contents (Paragraphs 412-413 and Figure 14a: the application program displays a mark indicating a business of interest to the user (linking icon) for the digital contents displayed, wherein the digital contents include the name of the business, the targeted content, and a link to the businesses website; Paragraph 416 and Figure 15b: a plurality of linking icons are marked for display on the screen (items 1510, 1512, 1514) and the linking icons are prioritized based on a search query (user preference) and the ease with which the user may access the business represented by the linking icon), and 
prioritize displaying the linking icon of the digital content that records the priority-processing instruction with a high priority (Paragraph 416 and Figure 15b: a plurality of linking icons are marked for display on the screen (items 1510, 1512, 1514) and the linking icons are prioritized based on a search query (user preference) and the ease with which the use may access the business represented by the linking icon; Paragraph 363 and 381: linking icons that have a lower priority are displayed at the bottom of the list or removed from the result set completely) . 

Claims 2, 5, 7, 11, 13, and 15: the condition-based method according to claim 1, the condition-based method according to claim 4, the condition-based method according to claim 6, the system according to claim 10, the system according to claim 12, and the system according to claim 14, wherein, when two or more digital contents having the priority-processing instruction are obtained within the geographic range, a ranking there-between is determined according to an auction result. (The limitations of these claims do not limit the scope of the claims because they are considered optional.  As per MPEP 2111.04, claim scope is not limited by limitations that suggests but do not require a step to performed. In the instant case independent claims 1, and 10 require that it be possible to implement the invention by obtaining only a single digital content.  Thus, two or more digital content are not required by the claims.  As such, the phrase “when two or more digital contents” is considered to recite an optional situation that might occur but is not required to occur, and therefore, does not limit the scope of the claimed invention.  Hence, the prior art of Busch is still considered to be a 102 reference over these claims even though it does not disclose that the rankings are determined according to an auction.  In an effort to anticipate the possibility of the applicant amending the claims to require the steps to occur and to further the prosecution of the clams, the examiner has applied art analogous art the would be obvious to combine with Busch that teaches these limitations in the 103 rejection below)

Claims 3-4 and 12: The method according to claim 1, and the system according to claim 10, wherein, 
when a plurality of digital contents that match the user preference are obtained by querying the content database within the geographic range, 
the linking icons of the plurality of digital contents are displayed according to a sorting result in accordance with the user preference (Figure 13A, 14A, 14B and 15B: each recommended business is marked on the map as an icon that links to additional data, and in the instance of 15B, the marking indicates the priority of the establishment and the linking data associated with the business represented by the marking is prioritized on the list of results), and
the priority-processing instruction is configured to set up weights of priority of displaying the digital contents within the geographic range by a serving system (Figure 13A, 14A, 14B and 15B: each recommended business is marked on the map as an icon that links to additional data, and in the instance of 15B, the marking indicates the priority of the establishment and the linking data associated with the business represented by the marking is prioritized on the list of results; Paragraphs 345, 363, 377 and 416-417: priority determination utilizes weights associated with user preferences, weights associated with the businesses information and targeting criteria; the direction of travel); and
the application program magnifies or marks the linking icon of the digital content that records the priority-processing instruction, and a recommendation message is displayed with the linking icon. (Figure 13A, 14A, 14B and 15B: each recommended business is marked on the map as an icon that links to additional data, and in the instance of 15B, the marking indicates the priority of the establishment and the linking data associated with the business represented by the marking is prioritized on the list of results; Paragraph 398: a business (a linking icon) can be highlighted on the map based on user preferences and thresholds; Claim 21: transmitting, to the wireless device, a recommended business of interest to the user and targeted content related to the recommended business; the examiner notes that targeted content related to the recommended business is considered a recommendation message)
(While the examiner has disclosed where the prior art of Busch discloses these limitations, the limitations of these claims do not limit the scope of the claimed invention because they are considered optional.  As per MPEP 2111.04, claim scope is not limited by limitations that suggests but do not require a step to performed. In the instant case independent claims 1, and 10 require that it be possible to implement the invention by obtaining only a single digital content, and as such a plurality of digital contents is not required by the claims.  Therefore, the phrase “when two or more digital contents” is considered to recite an optional situation that might occur but is not required to occur, and thus does not limit the scope of the claimed invention.)

Claims 6 and 14: The condition-based method according to claim 4, and the system according to claim 12, wherein when a fee is paid so that the digital content obtains the priority-processing instruction. (The limitations of these claims do not limit the scope of the claimed invention because they are considered optional.  As per MPEP 2111.04, claim scope is not limited by limitations that suggests but do not require a step to be performed. In the instant case, claims 4 and 14 from which these claims depend are optional limitations that do not limit the scope of the claims and independent claims 1 and 10 indicate that the digital content already has a priority-processing instruction when digital content is obtained by the invention.  As such, any action indicating how the priority-processing instruction was obtained by the digital content is outside the scope of the claimed invention itself and as such is merely suggested to occur but cannot be considered to be required to occur.  Hence, the prior art of Busch is still considered to be a 102 reference over these claims even though it does not disclose a fee that is paid so that the digital content obtains the priority processing instruction. In an effort to anticipate the possibility of the applicant amending the claims to require the steps to occur and to further the prosecution of the clams, the examiner has applied analogous art that would be obvious to combine with Busch and teaches these limitations in the 103 rejection below)

Claims 8 and 20: The condition-based method according to claim 1, and the computer-readable storage according to claim 19, wherein the serving system determines the geographic range according to the location data and also based on a browsing range initiated by the application program executed in the user device. (Paragraph 366: when the mobile device is stationary, and there is no anticipated or explicitly defined route, the determined geographic range from which targeted advertisement a selected is based on the current perimeter of the map view on the mobile device; and Paragraph 376: When the user is viewing an area of the map, locations of interest in the current view of the map are displayed)

Claims 9 and 17-19: The computer-readable storage according to claim 16, wherein 
the application program initiates a graphical user interface using an electronic map as a background, the linking data of the digital contents indicates the linking icons shown on the electronic map (Figure 13A, 14B and 15B; Paragraph 364 and 413: the user is able to see a map with a number of their favorite businesses (linking icons), or similar establishments overlaid simultaneously on the map and targeted content (linking data) for the next business location along the route is displayed in the options portion ; Paragraph 395: linking data indicating the crowdedness of the business is displayed on a map, wherein the indicator can be displayed as a gradient, percentage, index value, arbitrary number), 
the application program magnifies or marks the linking icon of the digital content that records the priority-processing instruction, and a recommendation message is displayed with the linking icon. (Figure 13A, 14A, 14B and 15B: each recommended business is marked on the map as an icon that links to additional data, and in the instance of 15B, the marking indicates the priority of the establishment and the linking data associated with the business represented by the marking is prioritized on the list of results; Paragraph 398: a business (a linking icon) can be highlighted on the map based on user preferences and thresholds; Claim 21: transmitting, to the wireless device, a recommended business of interest to the user and targeted content related to the recommended business; the examiner notes that targeted content related to the recommended business is considered a recommendation message)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5-7, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Busch (PGPUB: 2014/0278987) in view of Filev et al. (US Patent Number: 9,870,344).

Claims 2, 5-7, 11, and 13-15: The condition-based method according to claim 1, the condition-based method according to claim 4, the condition-based method according to claim 6, the system according to claim 10, the system according to claim 12, and the system according to claim 14, wherein, when two or more digital contents having the priority-processing instruction are obtained within the geographic range, a ranking there-between is determined according to an auction result, and wherein fee is paid so that the digital content obtains the priority-processing instruction . 
Busch discloses the condition-based method according to claim 1, the condition-based method according to claim 4, the condition-based method according to claim 6, the system according to claim 10, the system according to claim 12, and the system according to claim 14, wherein, when two or more digital contents having the priority-processing instruction are obtained within the geographic range, a ranking there-between is determined in at least figure 15B and paragraphs 415-416.
Busch does not disclose that the ranking is determined according to an auction result, and wherein fee is paid so that the digital content obtains the priority-processing instruction.
However, the analogous art of Filev discloses that it is well known to determined the ranking according to an auction results, and wherein a fee (bid) is paid so that the digital content obtains the priority-processing instruction in at least Col 5, lines 41-62 and Col 7, lines 3-11 that it is well known.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the invention of Busch to include determining a ranking of the two or more digital contents according to an auction result, and wherein fee is paid so that the digital content obtains the priority-processing instruction as disclosed by Filev.
The rationale for doing so is that it merely requires the use of known techniques to improve similar devices (method, or products) in the same way.  Busch discloses the base method of ranking content items based on a number of different criteria.  Nilev discloses a comparable method for ranking items based on different criteria that offers the improvement of including an auction component which provides the potential of maximizing revenue each ranked position.  One of ordinary skill in the art would have recognized the adaptation of the ranking process of Busch to include the auctioning component of Nilev would provide the predicted result of maximizing content revenue in the selection and display of content items.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parikh et al. (US Patent Number: 10,430,479) disclosed providing location based content associated with a business on a map to user based on user preference information, user location information, and business information, wherein the content is prioritized using this information as well as incorporating an auction process.
Sun et al. (PGPUB: 2012/0179548) discloses providing location-based content associated businesses that are located within a certain geographic range of a user’s current location, the content is provided on a map as a tag or icon that is coupled to a product page corresponding to the product information located at the location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621